Citation Nr: 1744698	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-31 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, Georgia


THE ISSUE

Entitlement to a clothing allowance for the 2013 calendar year.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from April 1992 to June 1995.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2013 decision of a Department of Veterans Affairs (VA) Medical Center in Decatur, Georgia.

This case was before the Board in June 2015, when the Board denied the Veteran's claim.  The Veteran appealed the Board's decision.  

In an August 2016 order, the United States Court of Appeals for Veterans Claims (the Court) implemented a July 2016 Joint Motion for Partial Remand (JMR) vacating and remanding the June 2015 Board decision.  The JMR observed that the Board did not provide adequate reasons and bases with respect to its finding that it was bound by 38 C.F.R. § 3.810(a)(1) regarding the certification requirement for finding that an orthopedic appliance tends to wear or tear clothing.  See July 2016 JMR, pp. 2-3.


FINDINGS OF FACT

1.  The Veteran used a qualifying orthopedic device, a motorized wheelchair, for her service-connected disabilities during the 2013 calendar year.

2.  The probative evidence is at least in equipoise as to whether the Veteran's motorized wheelchair causes wear and tear on clothing.


CONCLUSION OF LAW

The criteria for an annual VA clothing allowance for the 2013 calendar year have been met.  38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable outcome in this decision that represents a full grant of this claim, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

With respect to the substance of the July 2016 JMR, the parties determined that the Board did not provide adequate reasons and bases with respect to its finding that it was bound by 38 C.F.R. § 3.810(a)(1) regarding the certification requirement for finding that an orthopedic appliance tends to wear or tear clothing.  Specifically, the parties indicated that the Board did not adequately consider 38 U.S.C.A. § 511(a) (West 2014), or relevant case law interpreting that provision.  38 U.S.C.A. § 511(a) (West 2014) provides that the Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provisions of benefits by the Secretary to veterans or the dependents or survivors of veterans.  The Board has considered the Veteran's claim in light of the parties' findings.  Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991)

Analysis

In pertinent part, 38 C.F.R. § 3.810(a) (2017) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(ii)(A) (2017).

The record confirms that the Veteran is in receipt of service connection for degenerative disc disease of the lumbar spine and associated neuropathy of the bilateral lower extremities.  The Veteran's claim was denied in a July 2013 decision authored by the Chief of Prosthetics, which found that the Veteran's orthopedic appliance did not tend to wear out or tear clothing.  The decision stated in pertinent part:

"These appliances have improved over the years and these particular braces no longer qualify for clothing allowance.  The stays on the side and or back are covered and are designed not to cause wear or tear on clothing per the manufacture."

The Veteran's May 2013 claim for a clothing allowance was based on use of the motorized wheelchair.  The July 2013 decision's discussion of braces and reference to "stays on the side and or back" is ambiguous and the finding does not indicate consideration of the Veteran's application for a clothing allowance due to clothing damage caused by her wheelchair.  Given these considerations, the Board finds the July 2013 decision to be of no probative value.

Given the instructions of the parties' JMR and the order of the Court, the Board has evaluated the remaining evidence and determined that it tends to show that the Veteran's motorized wheelchair causes wear and tear on her clothing.  In an October 2016 statement, the Veteran described her use of her motorized wheelchair and how it damaged long dresses and skirts that she regularly wears.  The Veteran also submitted photographs depicting the damage to the lower portions of these dresses.  See October 2016 Appellate Brief and attachments.

The Board acknowledges that the August 2013 Statement of the Case indicated that a power wheel chair with hand control did not cause wear and tear to clothes.  However, the authors of that decision did not have the benefit of the lay statements and photographs subsequently submitted by the Veteran.  

The Board is persuaded by the evidence presented by the Veteran, and finds that a clothing allowance for the 2013 calendar year is warranted based on her use of a VA-issued motorized wheelchair.  The Board finds that the competent and credible statements of the Veteran and accompanying photographs are sufficient to show that the motorized wheelchair causes wear and tear to her clothing.  

As the most probative evidence of record demonstrates that the Veteran used an orthopedic appliance-a VA-issued motorized wheelchair- for the 2013 calendar year that tended to wear and tear clothing, a clothing allowance is warranted, and the claim is granted.  38 C.F.R. § 3.810 (2017).

ORDER

Entitlement to a clothing allowance for the 2013 calendar year is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


